

EXHIBIT 10.9




$200,000,000
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
Dated as of October 13, 2005
 
among
 
RAYMOND JAMES FINANCIAL, INC.,
as Borrower,
 
THE LENDERS NAMED HEREIN,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
CITIBANK, N.A.,
as Syndication Agent,
 
BANK OF NEW YORK,
as Co-Documentation Agent,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent


and


CALYON NEW YORK BRANCH,
as Co-Documentation Agent












--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
ARTICLE I
 


 
DEFINITIONS
 
ARTICLE II
 


 
THE CREDITS
2.1.Advances
2.2.Ratable Loans
2.3.Types of Advances
2.4.Facility Fee; Reductions in Aggregate Commitment
2.5.Minimum Amount of Each Advance
2.6.Optional Principal Payments
2.7.Method of Selecting Types and Interest Periods for New Advances
2.8.Conversion and Continuation of Outstanding Advances
2.9.Changes in Interest Rate, etc
2.10.Rates Applicable After Default
2.11.Method of Payment
2.12.Telephonic Notices
2.13.Interest Payment Dates; Interest and Fee Basis
2.14.Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
2.15.Lending Installations
2.16.Non-Receipt of Funds by the Agent
2.17.Noteless Agreement; Evidence of Indebtedness
2.18.Extension of Facility Termination Date
2.19.Replacement of Lender
 
ARTICLE III
 


 
YIELD PROTECTION; TAXES
3.1.Yield Protection
3.2.Changes in Capital Adequacy Regulations
3.3.Availability of Types of Advances
3.4.Funding Indemnification
3.5.Taxes
3.6.Lender Statements; Survival of Indemnity










ARTICLE IV


CONDITIONS PRECEDENT
4.1.Initial Loans
4.2.Each Future Advance
 
ARTICLE V
 


 
REPRESENTATIONS AND WARRANTIES
5.1.Corporate Existence; Conduct of Business
5.2.Authorization and Validity
5.3.Compliance with Laws and Contracts
5.4.Governmental Consents
5.5.Financial Statements
5.6.Material Adverse Change
5.7.Taxes
5.8.Litigation and Contingent Obligations
5.9.Subsidiaries
5.10.ERISA
5.11.Defaults
5.12.Federal Reserve Regulations
5.13.Investment Company
5.14.Ownership of Properties
5.15.Material Agreements
5.16.Insurance
5.17.Disclosure
 
ARTICLE VI
 


 
COVENANTS
6.1.Financial Reporting
6.2.Use of Proceeds
6.3.Notice of Default
6.4.Conduct of Business
6.5.Taxes
6.6.Insurance
6.7.Compliance with Laws
6.8.Maintenance of Properties
6.9.Inspection
6.10.Ownership of Subsidiaries
6.11.Indebtedness
6.12.Merger
6.13.Sale of Assets
6.14.Investments and Acquisitions
6.15.Contingent Obligations
6.16.Liens
6.17.Affiliates
6.18.Change in Corporate Structure; Fiscal Year
6.19.Inconsistent Agreements
6.20.Financial Covenants.
6.20.1Minimum Tangible Net Worth
6.20.2Double Leverage Ratio
6.20.3RJA Net Capital
6.20.4RJFS Net Capital
6.20.5RJA/RJFS Excess Net Capital
 
ARTICLE VII
 


 
DEFAULTS
7.1.Representation or Warranty
7.2.Non-Payment
7.3.Specific Defaults
7.4.Other Defaults
7.5.Cross-Default
7.6.Insolvency; Voluntary Proceedings
7.7.Involuntary Proceedings
7.8.Condemnation
7.9.Judgments
7.10.Change in Control
7.11.SIPC
7.12.Broker-Dealer License
7.13.ERISA
 
ARTICLE VIII
 


 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.Acceleration
8.2.Amendments
8.3.Preservation of Rights
 
ARTICLE IX
 


 
GENERAL PROVISIONS
9.1.Survival of Representations
9.2.Governmental Regulation
9.3.Headings
9.4.Entire Agreement
9.5.Several Obligations; Benefits of this Agreement
9.6.Expenses; Indemnification
9.7.Numbers of Documents
9.8.Accounting
9.9.Severability of Provisions
9.10.Nonliability of Lenders
9.11.Confidentiality
9.12.Nonreliance
9.13.Disclosure
9.14.CHOICE OF LAW
9.15.CONSENT TO JURISDICTION
9.16.WAIVER OF JURY TRIAL
9.17.USA Patriot Act
 
ARTICLE X
 


 
THE AGENT
10.1.Appointment; Nature of Relationship
10.2.Powers
10.3.General Immunity
10.4.No Responsibility for Loans, Recitals, etc
10.5.Action on Instructions of Lenders
10.6.Employment of Agents and Counsel
10.7.Reliance on Documents; Counsel
10.8.Agent's Reimbursement and Indemnification
10.9.Notice of Default
10.10.Rights as a Lender
10.11.Lender Credit Decision
10.12.Successor Agent
10.13.Agent's Fee
10.14.Delegation to Affiliates
10.15.Syndication Agent, Co-Documentation Agents, etc
 
ARTICLE XI
 


 
SETOFF; RATABLE PAYMENTS
11.1.Setoff
11.2.Ratable Payments
 
ARTICLE XII
 


 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.Successors and Assigns
12.2.Participations.
12.2.1Permitted Participants; Effect
12.2.2Voting Rights
12.2.3Benefit of Setoff
12.3.Assignments.
12.3.1Permitted Assignments
12.3.2Additional Conditions
12.3.3Effect
12.3.4Register.
12.4.Dissemination of Information
12.5.Tax Treatment
 
ARTICLE XIII
 


 
NOTICES
13.1.Notices
13.2.Change of Address




EXHIBITS
 
Exhibit A  Form of Borrowing/Election Notice
Exhibit B  Compliance Certificate
Exhibit C  Assignment and Assumption
 
SCHEDULES
 
Schedule I - Material Subsidiaries
Schedule II - Existing Indebtedness
 




--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of October 13,
2005, is among RAYMOND JAMES FINANCIAL, INC., a Florida corporation, the Lenders
(as hereinafter defined), JPMORGAN CHASE BANK, N.A., individually and as
administrative agent (the “Agent”), CITIBANK, N.A., individually and as
syndication agent (the “Syndication Agent”), BANK OF NEW YORK, individually and
as co-documentation agent (“Co-Documentation Agent”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually and as co-documentation agent (“Co-Documentation
Agent”), and CALYON NEW YORK BRANCH, individually and as co-documentation agent
(“Co-Documentation Agent”).
 
R E C I T A L S:
 
A. The Borrower has requested the Lenders to provide a revolving credit facility
to it in the aggregate principal amount of $200,000,000, the proceeds of which
the Borrower will use for general corporate purposes, including without
limitation friendly acquisitions, share repurchases and asset purchases; and
 
B. The Lenders are willing to extend such credit facility on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders and the
Agent hereby agree as follows:
 
 
I.  
 
 
 
 
DEFINITIONS
 
As used in this Agreement:
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
or line of business thereof, whether through purchase of assets, merger or
otherwise, or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.
 
“Advance” means a borrowing pursuant to Section 2.1 consisting of the aggregate
amount of the several Loans made on the same Borrowing Date by the Lenders to
the Borrower of the same Type and, in the case of Eurodollar Advances, for the
same Interest Period.
 
“Advisers Act” means the Investment Advisers Act of 1940, as amended.
 
“Affected Lender” is defined in Section 2.19.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Agent” means JPMorgan Chase Bank, N.A. in its capacity as administrative agent
for the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor administrative agent appointed pursuant to Article X.
 
“Agents” means and includes the Agent, the Syndication Agent and the
Co-Documentation Agents.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder. The current Aggregate Commitment is $200,000,000.
 
“Aggregate Debit Items” means, at any time, “aggregate debit items” computed in
accordance with Rule 15c3-1.
 
“Aggregate Indebtedness” means, at any time, “aggregate indebtedness” computed
in accordance with Rule 15c3-1.
 
“Agreement” means this Revolving Credit Agreement, as it may be amended,
modified or restated and in effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the Financial Statements.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate for such day, or (b) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.3), and accepted by the Agent, in the form of Exhibit C or any
other form approved by the Agent.
 
“Authorized Officer” means any of the chief executive officer, president, chief
financial officer or controller of the Borrower, acting singly.
 
“Bankruptcy Code” means Title 11, United States Code, sections 1 et seq., as the
same may be amended from time to time, and any successor thereto or replacement
therefor which may be hereafter enacted.
 
“Borrower” means Raymond James Financial, Inc., a Florida corporation, and its
successors and assigns.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing/Election Notice” is defined in Section 2.7.
 
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in United States dollars are carried on in the
London interbank market, and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in New York for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.
 
“CEA” means the Commodity Exchange Act, as amended from time to time.
 
“CFTC” means the Commodities Future Trading Commission and any successor entity.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change” is defined in Section 3.2.
 
“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, including without limitation any acquisition effected by
means of a merger or consolidation, of beneficial ownership (within the meaning
of Rule 13d-3 of the Commission under the Exchange Act) of 30% or more of the
outstanding shares of voting stock of the Borrower. For purposes of making such
calculation, an “acquisition” shall not include a transfer of shares by a
shareholder or his estate to members of his immediate family (spouse, children,
grandchildren, spouses of children or grandchildren) or to trusts for the
benefit of the shareholder or members of his immediate family.
 
“Closing Date” is defined in Section 4.1.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission and any successor
entity.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below and as set forth
in any assignment which has become effective pursuant to Section 12.3, as such
amount may be modified from time to time pursuant to the terms hereof.
 
“Compliance Certificate” means a certificate executed by an Authorized Officer
substantially in the form of Exhibit B hereto.
 
“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Subsidiaries in accordance with Agreement Accounting Principles.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as a
general partner of a partnership with respect to the liabilities of the
partnership.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Default” means an event described in Article VII.
 
“Double Leverage Ratio” means, at any time, as calculated for the Borrower on a
parent-only basis in accordance with Agreement Accounting Principles, the ratio
of (a) investment in Subsidiaries to (b) the shareholders' equity of the
Borrower.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emission, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers' Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers' Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which JPMorgan Chase Bank, N.A. or one of its Affiliate banks offers
to place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of JPMorgan Chase
Bank, N.A.’s relevant Eurodollar Loan and having a maturity equal to such
Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.10, bears interest at the Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) (i) 1.00% per annum during any period when the outstanding principal amount
of the Advances is less than 50% of the Aggregate Commitment and (ii) 1.125% per
annum during any period when the outstanding principal amount of the Advances is
greater than or equal to 50% of the Aggregate Commitment.
 
“Excess Net Capital” means, at any time, “excess net capital” computed in
accordance with Rule 15c3-1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it by (a) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (b) any jurisdiction in
which such Lender or the Agent maintains a lending office.
 
“Extension Date” is defined in Section 2.18.
 
“Extension Period” is defined in Section 2.18.
 
“Extension Request” is defined in Section 2.18.
 
“FOCUS Report” means, for any Person, the Financial and Operational Combined
Uniform Single Report required to be filed on a monthly or quarterly basis, as
the case may be, with the Commission or the NYSE, or any report that is required
in lieu of such report.
 
“Facility Fee” is defined in Section 2.4.
 
“Facility Termination Date” means October 11, 2006 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.18 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.
 
“Financial Statements” is defined in Section 5.5.
 
“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.
 
“Fiscal Year” means the twelve-month accounting period ending on the last Friday
in September of each year.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Alternate Base Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.10, bears interest at the Alternate Base Rate.
 
“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including without limitation any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.
 
“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments, (e)
Capitalized Lease Obligations, (f) Contingent Obligations, (g) obligations for
which such Person is obligated pursuant to or in respect of a Letter of Credit,
and (h) any other obligation for borrowed money which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two or three months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two or three months thereafter;
provided, however, that if there is no such numerically corresponding day in
such next, second or third succeeding month, such Interest Period shall end on
the last Business Day of such next, second or third succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
 
“Investment” of the Borrower or a Subsidiary means any (a) loan, advance (other
than (i) commission, bonus, travel and similar advances to officers and
employees made in the ordinary course of business and (ii) non-recourse loans to
directors, officers and employees of the Borrower or its Subsidiaries for
investments in Borrower-sponsored investment programs), extension of credit
(other than accounts receivable and customer loans secured by customer
securities in each case arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person; (b) stocks,
bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; (c) any deposit accounts and certificate of
deposit owned by such Person; and (d) structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person;
provided, however, that in regard to clauses (b), (c) and (d), “Investment”
shall not include any such securities, accounts or instruments owned or acquired
by the Borrower or its Subsidiaries in the ordinary course of its business as
heretofore conducted, including but not limited to the market making activities
of RJA.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or otherwise selected by such Lender or the Agent
pursuant to Section 2.15.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
 
“Loan Documents” means this Agreement, any Notes issued pursuant to Section 2.17
and the other documents and agreements contemplated hereby and executed by the
Borrower in favor of the Agent or any Lender.
 
“MSRB” means the Municipal Securities Rulemaking Board and any successor entity.
 
“Margin Stock” has the meaning assigned to that term under Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agent or the Lenders thereunder.
 
“Material Subsidiary” means (a) any of the Subsidiaries listed on Schedule I
hereto and (b) in the case of any specified condition or event, any other
Subsidiary or group of other Subsidiaries (i) each of which has suffered such
condition or event to occur and (ii) that in the aggregate represents five
percent (5%) or more of the net revenues or the consolidated assets of the
Borrower and its Subsidiaries, as reflected in the then most recent financial
statements delivered pursuant to Section 6.1(a) or (b).


“NASD” means the National Association of Securities Dealers, Inc.
 
“NYSE” means the New York Stock Exchange, Inc.
 
“Net Capital” means, at any time, “net capital” computed in accordance with Rule
15c3-1.
 
“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period as determined in accordance with Agreement Accounting
Principles.
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.17.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last day of each March, June, September and December.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any Governmental Authority.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“pro-rata” means, when used with respect to a Lender, and any described
aggregate or total amount, an amount equal to such Lender’s pro-rata share or
portion based on its percentage of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, its percentage of the aggregate principal amount
of outstanding Advances.
 
“RJA” means Raymond James & Associates, Inc. and any successor entity.
 
“RJFS” means Raymond James Financial Services, Inc. and any successor entity.
 
“Register” is defined in Section 12.3.4.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to depositary institutions.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation or official interpretation of such Board of Governors relating
to the extension of credit by securities brokers and dealers for the purpose of
purchasing or carrying margin stocks applicable to such Persons.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to such Persons.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by the specified lenders for the purpose of
purchasing or carrying margin stocks applicable to such Persons.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
 
“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the outstanding Advances.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
 
“Risk-Based Capital Guidelines” is defined in Section 3.2.
 
“Rule 15c3-1” means Rule 15c3-1 of the General Rules and Regulations as
promulgated by the Commission under the Exchange Act, as such rule may be
amended from time to time, or any rule or regulation of the Commission which
replaces Rule 15c3-1.
 
“Rule 15c3-3” means Rule 15c3-3 of the General Rules and Regulations as
promulgated by the Commission under the Exchange Act, as such rule may be
amended from time to time, or any rule or regulation of the Commission which
replaces Rule 15c3-3.
 
“SIPA” means the Security Investor Protection Act of 1970, as amended.
 
“SIPC” means the Securities Investor Protection Corporation or any successor
entity.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Self-Regulatory Organization” has the meaning assigned to such term in Section
3(a)(26) of the Exchange Act.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, (b)
any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled, or
(c) any other corporation or entity which for financial reporting purposes is
consolidated with the Borrower in accordance with Agreement Accounting
Principles. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (b) is responsible for more than 15% of the
consolidated net sales or Net Income of the Borrower and its Subsidiaries as
reflected in the financial statements referred to in clause (a) above.
 
“Tangible Net Worth” means, at any date, the consolidated stockholders' equity
of the Borrower and its consolidated Subsidiaries determined in accordance with
Agreement Accounting Principles, less their consolidated Intangible Assets, all
determined as of such date. For purposes of this definition, “Intangible Assets”
means the amount (to the extent reflected in determining such consolidated
stockholders' equity) of (i) all write-ups (other than write-ups resulting from
foreign currency translations and write-ups of assets of a going concern
business made within twelve months after the acquisition of such business)
subsequent to June 30, 1999 in the book value of any asset owned by the Borrower
or a consolidated Subsidiary, and (ii) all unamortized debt discount and
expense, unamortized deferred charges, goodwill, patents, trademarks, service
marks, trade names, copyrights, organization or developmental expenses and other
intangible items.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
 
II.  
 
 
 
 
THE CREDITS
 
2.1.  Advances. (a) From and including the date of this Agreement and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of its Commitment. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Advances at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire on the
Facility Termination Date.
 
(b) The Borrower hereby agrees that if at any time, as a result of reductions in
the Aggregate Commitment pursuant to Section 2.4 or otherwise, the aggregate
balance of the Loans exceeds the Aggregate Commitment, the Borrower shall repay
immediately its then outstanding Loans in such amount as may be necessary to
eliminate such excess.
 
(c) Any outstanding Advances and all other unpaid Obligations shall be paid in
full by the Borrower on the Facility Termination Date.
 
2.2.  Ratable Loans. Each Advance hereunder shall consist of Loans made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.
 
2.3.  Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.7 and 2.8.
 
2.4.  Facility Fee; Reductions in Aggregate Commitment. (a) The Borrower agrees
to pay to the Agent for the account of each Lender a facility fee (the “Facility
Fee”) in an amount equal to 0.125% per annum times the daily average Commitment
of such Lender (regardless of usage) from the date hereof to and including the
Facility Termination Date, payable quarterly in arrears on the last Business Day
of each calendar quarter hereafter and on the Facility Termination Date. All
accrued Facility Fees shall be payable on the effective date of any termination
of the obligations of the Lenders to make Loans hereunder.
 
(b) The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in a minimum aggregate amount of $5,000,000 or
any integral multiple of $1,000,000 in excess thereof, upon at least five
Business Days’ written notice to the Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Commitment may not be reduced below the aggregate principal amount of
the outstanding Advances.
 
2.5.  Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof); provided,
however, that (a) any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment and (b) in no event shall more than five (5) Eurodollar
Advances be permitted to be outstanding at any time.
 
2.6.  Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Floating Rate Advances upon two
Business Days’ prior notice to the Agent. The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances,
or, in a minimum aggregate amount of $5,000,000 or any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Eurodollar Advances
upon three Business Days' prior notice to the Agent.
 
2.7.  Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable to each Advance from time to time. The
Borrower shall give the Agent irrevocable telephonic notice not later than 11:00
a.m. (New York time) at least one Business Day before the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, such notice to be promptly confirmed in writing
substantially in the form of Exhibit A (a “Borrowing/Election Notice”),
specifying:
 
(a) the Borrowing Date of such Advance, which shall be a Business Day;
 
(b) the aggregate amount of such Advance;
 
(c) the Type of Advance selected;
 
(d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto, which shall end on or prior to the Facility Termination Date; and
 
(e) the Borrower’s account to which the funds constituting the Advance should be
transferred.
 
Not later than 1:00 p.m. (New York time) on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available in New
York, to the Agent at its address specified pursuant to Article XIII. The Agent
will make the funds so received from the Lenders available to the Borrower at
the Agent’s aforesaid address.
 
2.8.  Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this Section
2.8 or are repaid in accordance with Section 2.6. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.6 or (y) the Borrower shall have given
the Agent a Borrowing/Election Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance continue as a Eurodollar Advance for
the same or another Interest Period. Subject to the terms of Section 2.5, the
Borrower may elect from time to time to convert all or any part of a Floating
Rate Advance into a Eurodollar Advance. The Borrower shall give the Agent an
irrevocable Borrowing/Election Notice of each conversion of a Floating Rate
Advance into a Eurodollar Advance or of the continuation of a Eurodollar Advance
not later than 11:00 a.m. (New York time) at least three Business Days prior to
the date of the requested conversion or continuation, specifying:
 
(a) the requested date of such conversion or continuation, which shall be a
Business Day;
 
(b) the aggregate amount and Type of the Advance which is to be converted or
continued; and
 
(c) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto,
which shall end on or prior to the Facility Termination Date.
 
2.9.  Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.8, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.8, at a rate per annum equal to the Alternate Base Rate. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower's selections under Sections 2.7 and 2.8 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Facility Termination Date.
 
2.10.  Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.7 or 2.8, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower, declare that no Advance may be made as, converted into or continued as
a Eurodollar Advance. During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that each Eurodollar Advance and Floating Rate Advance shall bear
interest (for the remainder of the applicable Interest Period in the case of
Eurodollar Advances) at a rate per annum equal to the Alternate Base Rate plus
two percent (2%) per annum; provided, however, that such increased rate shall
automatically and without action of any kind by the Lenders become and remain
applicable until revoked by the Required Lenders in the event of a Default
described in Section 7.6 or 7.7.
 
2.11.  Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by 1:00 p.m. (New York time) on the date when due and shall be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized to
charge the account of the Borrower maintained with JPMorgan Chase Bank, N.A. for
each payment of principal, interest and fees as it becomes due hereunder.
 
2.12.  Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing/Election Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Agent a written
confirmation of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.
 
2.13.  Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which a Floating
Rate Advance is prepaid, whether due to acceleration or otherwise, and at
maturity. Interest accrued on that portion of the outstanding principal amount
of any Floating Rate Advance converted into a Eurodollar Advance on a day other
than a Payment Date shall be payable on the date of conversion. Interest accrued
on each Eurodollar Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Advance is prepaid, whether
by acceleration or otherwise, and at maturity. Interest and Facility Fees shall
be calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 1:00 p.m. (New York
time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
 
2.14.  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing/Election
Notice, and repayment notice received by it hereunder. The Agent will notify
each Lender of the interest rate applicable to each Eurodollar Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
 
2.15.  Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of such Lending Installation. Each Lender may, by
written notice to the Agent and the Borrower in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it and for whose account Loan payments are to be made.
 
2.16.  Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (a) in the case of a Lender, the amount of a
Loan, or (b) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made. The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three days and thereafter, the
interest rate applicable to the relevant Loan, or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.
 
2.17.  Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder and the Type thereof, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded (and, in the case of any inconsistency between the
records of the Agent and any Lender, the records of the Agent shall be the
prima facie evidence that controls with respect to the Borrower); provided,
however, that the failure of the Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Obligations in accordance with their terms.
 
(d) Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender in a form incorporating the
terms of this Agreement supplied by the Agent. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 12.3) be represented by one or more Notes payable
to the order of the payee named therein or any assignee pursuant to Section
12.3, except to the extent that any such Lender or assignee subsequently returns
any such Note for cancellation and requests that such Loans once again be
evidenced as described in paragraphs (a) and (b) above. The execution and
delivery of each Note shall take place at the principal office of the Agent in
New York or such other place agreed to by the parties.
 
2.18.  Extension of Facility Termination Date. The Borrower may request an
extension of the Facility Termination Date by submitting a request for an
extension to the Agent (an “Extension Request”) no more than 45 days, but no
less than 30 days, prior to the then effective Facility Termination Date. Each
extension effected pursuant to this Section 2.18 shall commence on the then
effective Facility Termination Date (the “Extension Date”). The Extension
Request must specify the new Facility Termination Date requested by the
Borrower, which date shall be no more than 364 days (the “Extension Period”)
after the Extension Date, including the Extension Date as one of the days in the
calculation of the days elapsed. Promptly upon receipt of an Extension Request,
the Agent shall notify each Lender of the contents thereof and shall request
each Lender to approve the Extension Request. Each Lender approving the
Extension Request shall deliver its written consent to the Agent no earlier than
30 days prior to the then effective Facility Termination Date and no later than
20 days after receipt of the Extension Request. In the event that a Lender shall
fail to notify the Agent within such period as to whether it agrees to the
Extension Request, such Lender shall be deemed to have refused the Extension
Request. If the consent of the Required Lenders is timely received by the Agent,
the new Facility Termination Date specified in the Extension Request shall
become effective on the Extension Date as to such consenting Lenders only (and
not as to any Lender which has not consented to such extension), and the Agent
shall promptly notify the Borrower and each consenting Lender of the new
Facility Termination Date and new Aggregate Commitment. Notwithstanding anything
contained in this Agreement to the contrary, (a) all Obligations hereunder owing
to the non-extending Lenders shall be due and payable on the Facility
Termination Date without giving effect to any requested extension, (b) the
Aggregate Commitment as of the commencement of the Extension Period shall be
reduced to an amount equal to the sum of the Commitments of the Lenders
ultimately consenting to the Extension Request, and (c) each Lender may, in its
sole discretion, grant or deny its consent with respect to any proposed
Extension Request. Any Lender not granting the Extension Request shall, if the
Borrower has selected an assignee for such Lender reasonably acceptable to the
Agent prior to the Extension Date, promptly assign to such assignee its rights
and obligations hereunder in respect of all or that portion of such Lender’s
Commitment as such assignee is willing to accept, all in accordance with Section
12.3.
 
2.19.  Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender's
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (a)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Affected Lender pursuant to an Assignment and
Assumption substantially in the form of Exhibit C at par and to become a Lender
for all purposes under this Agreement and to assume all obligations of the
Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (b) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.l, 3.2 and 3.5, and an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.
 
 
III.  
 
 
 
 
YIELD PROTECTION; TAXES
 
3.1.  Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 

 
(i)
subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Eurodollar Loans, or

 

 
(ii)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than the amount of reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

 

 
(iii)
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Eurodollar Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Eurodollar Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Eurodollar Loans held or interest
received by it, by an amount deemed material by such Lender,

 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.
 
3.2.  Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
Commitment to make Loans hereunder (after taking into account such Lender's
policies as to capital adequacy). “Change” means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
3.3.  Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.
 
3.4.  Funding Indemnification. If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.
 
3.5.  Taxes. (i) All payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.
 
(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).
 
(iii) The Borrower hereby agrees to indemnify the Agent and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the Agent
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent or such
Lender makes demand therefor pursuant to Section 3.6.
 
(iv) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Agent
and the Borrower on or prior to the Closing Date (or, in the case of a Lender
that acquired its interest by assignment, upon accepting an assignment of an
interest herein), two duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Non-U.S. Lender and entitling it to an
exemption from withholding tax on all payments to be made to such Non-U.S.
Lender by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Non-U.S. Lender
by the Borrower pursuant to this Agreement) or such other evidence satisfactory
to the Borrower and the Agent that such Non-U.S. Lender is entitled to an
exemption from U.S. withholding tax with respect to all payments to be made to
such Non-U.S. Lender by the Borrower pursuant to this Agreement, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Non-U.S. Lender shall (a) promptly submit to the Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Non-U.S.
Lender by the Borrower pursuant to this Agreement, (b) promptly notify the Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (c) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Installation)
to avoid any requirement of applicable laws that the Borrower make any deduction
or withholding for taxes from amounts payable to such Non-U.S. Lender.
 
(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
 
(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
 
(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.
 
3.6.  Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.
 
 
IV.  
 
 
 
 
CONDITIONS PRECEDENT
 
4.1.  Initial Loans. The Lenders shall not be required to make the initial
Advance hereunder unless the Borrower has furnished the following to the Agent
with sufficient copies for the Lenders and the other conditions set forth below
have been satisfied, in each case on a date (the “Closing Date”) on or before
October 13, 2005:
 
(i)  Charter Documents; Good Standing Certificates. Copies of the certificate of
incorporation of the Borrower, together with all amendments thereto, certified
by the Secretary of State of Florida, together with good standing certificates
(i) as to the Borrower, from the State of Florida and (ii) as to RJA, from the
States of Florida, New York and Michigan.
 
(ii)  By-Laws and Resolutions. Copies, certified by the Secretary or Assistant
Secretary of the Borrower, of its by-laws and of its Board of Directors’
resolutions authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party.
 
(iii)  Secretary’s Certificate. An incumbency certificate, executed by the
Secretary or Assistant Secretary of the Borrower, which shall identify by name
and title and bear the signature of the officers of the Borrower authorized to
sign the Loan Documents and to make borrowings hereunder, upon which certificate
the Agent and the Lenders shall be entitled to rely until informed of any change
in writing by the Borrower.
 
(iv)  Officer’s Certificate. A certificate, dated the date of this Agreement,
signed by the chief financial officer of the Borrower, in form and substance
satisfactory to the Agent, to the effect that: (i) on such date (both before and
after giving effect to the making of any Loans hereunder) no Default or
Unmatured Default has occurred and is continuing and (ii) each of the
representations and warranties set forth in Article V of this Agreement is true
and correct on and as of such date.
 
(v)  Legal Opinion. A favorable written opinion of Paul Matecki, Esq., General
Counsel to the Borrower, addressed to the Agent and the Lenders in form and
substance acceptable to the Agent and its counsel.
 
(vi)  Loan Documents. Executed originals of this Agreement, each of the other
Loan Documents, together with all schedules, exhibits, certificates,
instruments, opinions, documents and financial statements required to be
delivered pursuant hereto and thereto.
 
(vii)  FOCUS Reports. Copies of the RJA/RJFS FOCUS Reports referred to in
Section 5.5.
 
(viii)  Payment of Fees. The Borrower shall have paid all accrued and unpaid
fees, costs and expenses to the extent due and payable on or prior to the
execution of this Agreement, including, but not limited to, the fees referred to
in Section 10.13 and, to the extent invoiced, the attorneys’ fees, time charges
and disbursements referred to in Section 9.6.
 
(ix)  Other. Such other documents as the Agent, any Lender or their counsel may
have reasonably requested.
 
4.2.  Each Future Advance. The Lenders shall not be required to make any Advance
unless on the applicable Borrowing Date:
 
(i)  There exists no Default or Unmatured Default and none would result from
such Advance;
 
(ii)  The representations and warranties contained in Article V are true and
correct as of such Borrowing Date, including the representations and warranties
set forth in Section 5.6 and the first sentence of Section 5.8; and
 
(iii)  A Borrowing/Election Notice shall have been properly submitted.
 
Each Borrowing/Election Notice with respect to each such Advance shall
constitute a representation and warranty by the Borrower that the conditions
contained in Section 4.2 have been satisfied. Any Lender may require a duly
completed Compliance Certificate as a condition to making an Advance.
 
 
V.  
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
5.1.  Corporate Existence; Conduct of Business. Each of the Borrower and each
Material Subsidiary (a) is a corporation duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation, (b) is
duly qualified and in good standing as a foreign corporation in each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such qualification, except where failure to be so qualified
will not have a Material Adverse Effect, and (c) has all requisite corporate
power, and possesses all licenses, registrations and authorizations from and
with any Governmental Authority, Self-Regulatory Organization or securities
exchange, necessary or material to the conduct of its business as now or
presently proposed to be conducted. RJA and RJFS each is (i) duly registered
with the Commission as a broker-dealer under the Exchange Act, (ii) a member in
good standing of the NASD and, as to RJA, a member organization in good standing
of the NYSE, (iii) not in arrears in regard to any assessment made upon it by
the SIPC, and (iv) has received no notice from the Commission, NASD, MSRB, CFTC
or any other Governmental Authority, Self-Regulatory Organization or securities
exchange of any alleged rule violation or other circumstance which could
reasonably be expected to have a Material Adverse Effect, except as disclosed in
the Financial Statements.
 
5.2.  Authorization and Validity. The Borrower has all requisite power and
authority (corporate and otherwise) and legal right to execute and deliver each
of the Loan Documents and to perform its obligations thereunder. The execution
and delivery by the Borrower of the Loan Documents and the performance of its
obligations thereunder have been duly authorized by proper corporate proceedings
and the Loan Documents constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity limiting the availability of equitable remedies.
 
5.3.  Compliance with Laws and Contracts. The Borrower and its Subsidiaries
(including RJA and RJFS) have complied in all material respects with all
applicable laws, statutes, and rules, regulations, orders and decrees or
restrictions of any Governmental Authority, Self-Regulatory Organization or
securities exchange having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties (including, without
limitation, the Exchange Act, the Advisers Act, the Investment Company Act, the
CEA, and the applicable rules and regulations of the Commission, NASD, NYSE,
MSRB and CFTC), except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Without limiting the foregoing, the
Borrower and its Material Subsidiaries are in compliance with all applicable
capital requirements of all Governmental Authorities (including, without
limitation, Rule 15c3-1). Neither the execution and delivery by the Borrower of
the Loan Documents, the application of the proceeds of the Loans, the
consummation of any transaction contemplated by the Loan Documents, nor
compliance with the provisions of the Loan Documents will, or at the relevant
time did, (a) violate any law, rule, regulation (including Regulations T, U and
X), order, writ, judgment, injunction, decree or award binding on the Borrower
or any Subsidiary, (b) violate or conflict with the Borrower’s or any
Subsidiary’s charter, articles or certificate of incorporation or by-laws, (c)
violate the provisions of or require the approval or consent of any party to any
indenture, instrument or agreement to which the Borrower or any Subsidiary is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien (other than Liens permitted by Section 6.16) in, of or on the Property
of the Borrower or any Subsidiary pursuant to the terms of any such indenture,
instrument or agreement, or (d) require the consent or approval of any Person,
except for any violation of, or failure to obtain an approval or consent
required under, any such indenture, instrument or agreement that could not have
a Material Adverse Effect.
 
5.4.  Governmental Consents. No order, consent, approval, qualification,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of, any Governmental
Authority, Self-Regulatory Organization or securities exchange is necessary or
required in connection with the execution, delivery, consummation or performance
of, or the legality, validity, binding effect or enforceability of, any of the
Loan Documents, the application of the proceeds of the Loans, or the
consummation of any other transaction contemplated by the Loan Documents.
Neither the Borrower nor any Subsidiary is in default under or in violation of
any foreign, Federal, state or local law, rule, regulation, order, writ,
judgment, injunction, decree or award binding upon or applicable to the Borrower
or such Subsidiary, in each case the consequence of which default or violation
could reasonably be expected to have a Material Adverse Effect.
 
5.5.  Financial Statements. The Borrower has heretofore furnished to each of the
Lenders (a) the September 24, 2004 audited consolidated financial statements of
the Borrower and its Subsidiaries and (b) the June 24, 2005 unaudited
consolidated financial statements of the Borrower and its Subsidiaries
(collectively, the “Financial Statements”). The Borrower has also heretofore
furnished to each of the Lenders the December 31, 2004, March 24, 2005 and
June 24, 2005 quarterly FOCUS Reports of RJA and RJFS (the “RJA/RJFS FOCUS
Reports”). Each of the Financial Statements was prepared in accordance with
Agreement Accounting Principles and fairly presents the consolidated financial
condition, results of operations, changes in shareholders’ equity and cash flows
of the Borrower and its Subsidiaries at such dates and for the respective
periods then ended (except, in the case of the unaudited statements, for normal
year-end audit adjustments). The RJA/RJFS FOCUS Reports are correct and complete
in all material respects and conform in all material respects to Exchange Act
requirements and applicable Commission rules and regulations.
 
5.6.  Material Adverse Change. No material adverse change in the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole has occurred since June 24, 2005.
 
5.7.  Taxes. The Borrower and its Subsidiaries have filed or caused to be filed
on a timely basis and in correct form all United States Federal and applicable
state tax returns and all other material tax returns which are required to be
filed and have paid all material taxes due pursuant to said returns or pursuant
to any assessment received by the Borrower or any Subsidiary, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided in accordance with Agreement Accounting Principles and as to
which no Lien exists. As of the date hereof, the Internal Revenue Service is in
the process of completing its audit of the United States income tax returns of
the Borrower on a consolidated basis through the Borrower’s Fiscal Year ending
September 26, 2003. There are no pending audits or investigations regarding the
Borrower’s or its Subsidiaries’ Federal, state or local tax returns which could
reasonably be expected to have a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such taxes which
could reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are in accordance with
Agreement Accounting Principles.
 
5.8.  Litigation and Contingent Obligations. There is no litigation,
arbitration, proceeding, inquiry or investigation by any Governmental Authority,
Self-Regulatory Organization or securities exchange pending or, to the knowledge
of any of the Borrower’s officers, threatened against or affecting the Borrower
or any Subsidiary or any of their respective Properties which could reasonably
be expected to have a Material Adverse Effect or to prevent, enjoin or unduly
delay the making of the Loans or the consummation of the transactions
contemplated by this Agreement. The Borrower and its Subsidiaries have no
material contingent obligations not provided for or disclosed in the Financial
Statements.
 
5.9.  Subsidiaries. Schedule I hereto contains an accurate list of all of the
Borrower’s Material Subsidiaries as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the outstanding shares of capital stock and other
equity interests of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable, and all such shares and other equity interests owned by
the Borrower or a Subsidiary are owned, beneficially and of record, by the
Borrower or such Subsidiary free and clear of all Liens.
 
5.10.  ERISA. There are no Unfunded Liabilities relating to any Single Employer
Plan. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.
 
5.11.  Defaults. No Default or Unmatured Default has occurred and is continuing.
 
5.12.  Federal Reserve Regulations. Neither the making of any Advance hereunder
or the use of the proceeds thereof will violate or be inconsistent with the
provisions of Regulation T, Regulation U or Regulation X. Following the
application of the proceeds of the Loans, less than 25% of the value of the
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale, pledge or other restriction hereunder taken as a whole have been, and
will continue to be, represented by Margin Stock.
 
5.13.  Investment Company. Neither the Borrower nor any Subsidiary is, or after
giving effect to any Advance will be, an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
5.14.  Ownership of Properties. The Borrower and its Subsidiaries have a
subsisting leasehold interest in, or good and marketable title to, free of all
Liens, other than those permitted by Section 6.16, all of the properties and
assets reflected in the Financial Statements as being owned by it, except for
assets sold, transferred or otherwise disposed of in the ordinary course of
business since the date thereof.
 
5.15.  Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse Effect
or which restricts or imposes conditions upon the ability of any Material
Subsidiary to (a) pay dividends or make other distributions on its capital
stock, (b) make loans or advances to the Borrower, (c) repay loans or advances
from the Borrower or (d) grant Liens to the Agent to secure the Obligations.
Neither the Borrower nor any Material Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.
 
5.16.  Insurance. The Borrower and its Subsidiaries maintain with financially
sound and reputable insurance companies insurance on their Property in such
amounts and covering such risks as is reasonably consistent with sound business
practice.
 
5.17.  Disclosure. None of the (a) information, exhibits or reports furnished by
the Borrower or any Subsidiary to the Agent or to any Lender in connection with
the negotiation of, or compliance with, the Loan Documents, or (b)
representations or warranties of the Borrower or any Subsidiary contained in
this Agreement, the other Loan Documents or any other document, certificate or
written statement furnished to the Agent or the Lenders by or on behalf of the
Borrower or any Subsidiary pursuant to this Agreement, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which they were made. There is no fact known to any
Authorized Officer (other than matters generally affecting the economy or the
financial services industry) that has had or could reasonably be expected to
have a Material Adverse Effect and that has not been disclosed herein or in such
other documents, certificates and statements furnished to the Lenders for use in
connection with the transactions contemplated by this Agreement.
 
 
VI.  
 
 
 
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1.  Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with Agreement Accounting Principles, consistently applied, and will furnish to
the Lenders:
 
(a) As soon as practicable and in any event within 75 days after the close of
each of its Fiscal Years, an unqualified audit report from KPMG LLP or other
independent certified public accountants acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for itself and its Subsidiaries, including balance sheets as of the
end of such period and related statements of income, changes in shareholders’
equity and cash flows, and accompanied by (i) any management letter prepared by
said accountants (when available) and (ii) a certificate of said accountants
that, in the course of the examination necessary for the preparation of their
audit report, they have obtained no knowledge of any Default or Unmatured
Default, or if, in the opinion of such accountants, any Default or Unmatured
Default shall exist, stating the nature and status thereof.
 
(b) As soon as practicable and in any event within 40 days after the close of
the first three Fiscal Quarters of each of its Fiscal Years, for itself and its
Subsidiaries, consolidated and consolidating unaudited balance sheets as at the
close of each such period and consolidated and consolidating statements of
income, changes in shareholders’ equity and cash flows for the period from the
beginning of such Fiscal Year to the end of such quarter, all certified by its
chief financial officer or its controller.
 
(c) As soon as practicable and in any event within 25 days after the close of
each Fiscal Quarter, the FOCUS Report for such Fiscal Quarter filed by RJA and
RJFS with the Commission.
 
(d) Together with the financial statements required by clauses (a) and (b)
above, a Compliance Certificate signed by its chief financial officer or its
controller showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.
 
(e) Within 270 days after the close of each Fiscal Year, a statement of the
Unfunded Liabilities of each Single Employer Plan, if any, certified as correct
by an actuary enrolled under ERISA.
 
(f) As soon as possible and in any event within 10 days after any Authorized
Officer of the Borrower learns thereof, notice of the assertion or commencement
of any claim, action, litigation, suit or proceeding against or affecting the
Borrower or any Subsidiary, including any investigation or proceeding commenced
by the Commission, NASD, MSRB, NYSE or any other Governmental Authority,
Self-Regulatory Organization or securities exchange, which could reasonably be
expected to have a Material Adverse Effect.
 
(g) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
 
(h) Within 15 days after the filing thereof, copies of all effective
registration statements (other than on Form S-8) and annual, quarterly, monthly
or other regular reports which the Borrower files with the Commission and, upon
request, any such reports filed by any Subsidiary.
 
(i) Such other information (including non-financial information) as the Agent or
any Lender may from time to time reasonably request.
 
6.2.  Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Advances for general corporate purposes, including without
limitation friendly acquisitions, share repurchases and asset purchases. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to (i) purchase or carry any Margin Stock in violation of
Regulation T, Regulation U or Regulation X, (ii) finance the Acquisition of any
Person which has not been approved and recommended by the board of directors (or
functional equivalent thereof) of such Person, or (iii) fund loans from the
Borrower to any Subsidiary of the Borrower, which loans by their terms are
subordinated to other Indebtedness of such Subsidiary.
 
6.3.  Notice of Default. Within 10 days after any Authorized Officer of the
Borrower has knowledge thereof, the Borrower will give notice in writing to the
Lenders of the occurrence of (a) any Default or Unmatured Default or (b) any
other event or development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect other than matters generally
affecting the economy or the financial services industry.
 
6.4.  Conduct of Business. The Borrower will, and will cause each Material
Subsidiary to, (a) subject to Section 6.12(c), preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, (b) maintain all registrations, licenses, consents, approvals
and authorizations from and with any Governmental Authority, Self-Regulatory
Organization or securities exchange necessary or material to the conduct of its
business, and (c) qualify and remain qualified as a foreign corporation in each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such qualification, except where failure to qualify could not
have a Material Adverse Effect. The Borrower will not, and will not permit any
of its Material Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it on the
date hereof.
 
6.5.  Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States Federal and applicable foreign, state and
local tax returns required by applicable law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
 
6.6.  Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance in such
amounts and covering such risks as is reasonably consistent with sound business
practice, and the Borrower will furnish to the Agent and any Lender upon request
full information as to the insurance carried.
 
6.7.  Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, statutes (including, without limitation, the Exchange
Act, the Advisers Act, the Investment Company Act and applicable Environmental
Laws), rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject.
 
6.8.  Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.
 
6.9.  Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, corporate books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent or any Lender may designate. The
Borrower will keep or cause to be kept, and cause each Subsidiary to keep or
cause to be kept, appropriate records and books of account in which complete
entries are to be made reflecting its and their business and financial
transactions, such entries to be made in accordance with Agreement Accounting
Principles consistently applied.
 
6.10.  Ownership of Subsidiaries. The Borrower will continue to own, directly or
indirectly, beneficially and of record, free and clear of all Liens and
restrictions, 75% of the outstanding shares of capital stock of each of RJA and
RJFS.
 
6.11.  Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
 
(i)  The Loans hereunder;
 
(ii)  Existing Indebtedness described on Schedule II hereto;
 
(iii)  Securities sold under agreements to repurchase (to the extent such
obligations constitute Indebtedness);
 
(iv)  Contingent Obligations permitted by Section 6.15;
 
(v)  Capital Lease Obligations and purchase money Indebtedness not exceeding
$25,000,000 in the aggregate at any time outstanding;
 
(vi)  (i) Moneys due to counterparties under stock loan transactions, (ii)
liabilities to customers for cash on deposit, (iii) liabilities to brokers,
dealers and clearing organizations relating to the settlement of securities
transactions, and (iv) monies due to counterparties under interest rate swap
transactions;
 
(vii)  Indebtedness of Raymond James Credit Corporation in an aggregate
principal amount not exceeding $50,000,000 used to finance loans collateralized
by public company restricted or control shares;
 
(viii)  Indebtedness of any Subsidiary for borrowed money from the Borrower
which is not subordinated by its terms to other Indebtedness of such Subsidiary;
 
(ix)  Additional mortgage Indebtedness in an aggregate principal amount not
exceeding $40,000,000, the proceeds of which are used for the expansion of the
Borrower’s corporate headquarters;
 
(x)  Guarantees or loans by the Borrower of up to $100,000,000 with respect to
the activities of Raymond James Tax Credit Funds, Inc. or any of its
Subsidiaries; and
 
(xi)  Unsecured Indebtedness not otherwise permitted by this Section 6.11 in an
aggregate principal amount not exceeding $5,000,000.
 
6.12.  Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that (a) a
Wholly-Owned Subsidiary may merge into the Borrower or any Wholly-Owned
Subsidiary of the Borrower, (b) the Borrower or any Subsidiary may merge or
consolidate with any other Person so long as the Borrower or such Subsidiary is
the continuing or surviving corporation and, prior to and after giving effect to
such merger or consolidation, no Default or Unmatured Default shall exist, and
(c) any Subsidiary may enter into a merger or consolidation as a means of
effecting a disposition permitted by Section 6.13.
 
6.13.  Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell, transfer or otherwise dispose of its Property, to any other
Person except for (a) sales of securities sold in the ordinary course of
business, and (b) leases, sales, transfers or other dispositions of its Property
that, together with all other Property of the Borrower and its Subsidiaries
previously leased, sold or disposed of (other than sales of securities sold in
the ordinary course of business) as permitted by this Section 6.13 during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a Substantial Portion of the Property of
the Borrower and its Subsidiaries.
 
6.14.  Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including, without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
 
(i)  Existing Investments in Subsidiaries and Affiliates;
 
(ii)  Obligations of, or fully guaranteed by, the United States of America;
commercial paper and other short-term notes and securities rated investment
grade by a national securities rating agency; demand deposit accounts maintained
in the ordinary course of business; and certificates of deposit issued by and
time deposits with commercial banks (whether domestic or foreign) having capital
and surplus in excess of $100,000,000;
 
(iii)  Publicly-traded securities and private equity participations;
 
(iv)  Additional Investments in existing Subsidiaries of the Borrower
provided that no Default or Unmatured Default shall have occurred and be
continuing either immediately before or after giving effect to such transaction
and no Material Adverse Effect would result therefrom;
 
(v)  Acquisitions of or Investments in the capital stock, assets, obligations or
other securities of or interest in other Persons provided that (i) each such
Person shall (x) in regard to Persons that would as a result of the proposed
transaction become Material Subsidiaries, be incorporated, organized or
otherwise formed under the laws of any state of the United States, or under the
laws of Canada or Great Britain, and (y) be engaged in a line of business not
substantially different from those lines of business carried on by the Borrower
and its Subsidiaries on the date hereof, (ii) the transaction (or any tender
offer commencing a proposed transaction) shall have been approved and
recommended by the board of directors (or functional equivalent thereof) of such
Person, and (iii) no Default or Unmatured Default shall have occurred and be
continuing either immediately before or after giving effect to such transaction
and no Material Adverse Effect would result therefrom;
 
(vi)  Repurchases of up to 7,500,000 shares of the Borrower's common stock to
fund the Borrower's incentive stock option and stock purchase plans and other
corporate purposes; and
 
(vii)  Securities purchased under agreements to resell (to the extent such
transactions constitute Investments).
 
6.15.  Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except
 
(i)  by endorsement of instruments for deposit or collection in the ordinary
course of business;
 
(ii)  guarantees by the Borrower of the Indebtedness of Raymond James Credit
Corporation in an aggregate principal amount not exceeding $50,000,000 referred
to in Section 6.11(g);
 
(iii)  guarantees by the Borrower with respect to settlement of securities
transactions by its Affiliates extended to customers of, lenders to, or clearing
agencies for, such Affiliates;
 
(iv)  guarantees or loans by the Borrower of up to $100,000,000 with respect to
the activities of Raymond James Tax Credit Funds, Inc. or any of its
Subsidiaries;
 
(v)  guarantees by the Borrower relating to the net performance obligations of
RJ Capital Services, Inc. owed to counterparties under interest rate swap
transactions documented under the ISDA (International Swaps Dealer Association)
form Master Agreement and applicable Addenda; and
 
(vi)  guarantees by the Borrower (or any Subsidiary) of the Indebtedness of any
other Subsidiaries in an aggregate principal amount not exceeding $25,000,000.
 
6.16.  Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
 
(i)  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;
 
(ii)  Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure the payment of obligations not more than 60 days past due or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;
 
(iii)  Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
 
(iv)  Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;
 
(v)  Liens securing the Indebtedness permitted by Sections 6.11(b), (c), (f) and
(i); and
 
(vi)  Liens incurred in the ordinary course of the settlement of securities
transactions.
 
6.17.  Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except (a) in regard to any sale, lease or other transfer of any
property or assets (other than cash advances or loans) to, or any purchase,
lease or other acquisition of any property or assets from, any Affiliate, in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary that could be obtained on an
arms-length basis from unrelated parties, (b) in regard to any other transaction
with an Affiliate, in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms and (c) transactions among the Borrower and
Wholly-Owned Subsidiaries of the Borrower.
 
6.18.  Change in Corporate Structure; Fiscal Year. The Borrower shall not, nor
shall it permit any Material Subsidiary to, (a) permit any amendment or
modification to be made to its certificate or articles of incorporation or
by-laws which is materially adverse to the interests of the Lenders (provided
that the Borrower shall notify the Agent of any other amendment or modification
thereto as soon as practicable thereafter) or (b) change its Fiscal Year to end
on any date other than the last Friday in September of each year.
 
6.19.  Inconsistent Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, enter into any indenture, agreement, instrument or other
arrangement which (a) directly or indirectly prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the incurrence of the Obligations, the amending of the Loan Documents or
the ability of any Subsidiary to (i) pay dividends or make other distributions
on its capital stock, (ii) make loans or advances to the Borrower, or (iii)
repay loans or advances from the Borrower or (b) contains any provision which
would be violated or breached by the making of Advances or by the performance by
the Borrower or any Subsidiary of any of its obligations under any Loan
Document.
 
6.20.  Financial Covenants. 
 
a.  Minimum Tangible Net Worth. The Borrower on a consolidated basis with its
Subsidiaries at all times after the date hereof shall maintain Tangible Net
Worth of not less than (i) $905,000,000 plus (ii) 50% of cumulative Net Income
(if positive) earned after June 24, 2005.
 
b.  Double Leverage Ratio. The Borrower on a parent-only basis at all times
after the date hereof shall maintain a Double Leverage Ratio of not more than
1.15 to 1.0.
 
c.  RJA Net Capital. The Borrower shall cause RJA at all times after the date
hereof to maintain a ratio (computed in accordance with Exhibit A to Rule
15c3-3, “Formula for Determination of Reserve Requirements for Brokers and
Dealers”) of Net Capital to Aggregate Debit Items of not less than 10%.
 
d.  RJFS Net Capital. The Borrower shall cause RJFS at all times after the date
hereof to maintain Net Capital of not less than $5,000,000.
 
e.  RJA/RJFS Excess Net Capital. The Borrower shall cause RJA and RJFS at all
times to have combined Excess Net Capital of not less than $200,000,000.
 
 
VII.  
 
 
 
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1.  Representation or Warranty. Any representation or warranty made or deemed
made by or on behalf of the Borrower or any of its Subsidiaries to the Lenders
or the Agent under or in connection with this Agreement, any other Loan
Document, any Loan, or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be false in any material
respect on the date as of which made or deemed made.
 
7.2.  Non-Payment. (a) Nonpayment of any principal of any Loan when due, or (b)
nonpayment of any interest upon any Loan or of any Facility Fee or other
obligation under any of the Loan Documents within five days after the same
becomes due.
 
7.3.  Specific Defaults. The breach by the Borrower of any of the terms or
provisions of Section 6.2, Section 6.3(a), Section 6.4 (second sentence only) or
Sections 6.10 through 6.20.
 
7.4.  Other Defaults. The breach by the Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within 30 days after
written notice from the Agent or any Lender.
 
7.5.  Cross-Default. Failure of the Borrower or any of its Material Subsidiaries
to pay when due any Indebtedness aggregating in excess of $5,000,000; or the
default by the Borrower or any of its Subsidiaries in the performance of any
term, provision or condition contained in any agreement or agreements under
which any such Indebtedness was created or is governed (or the occurrence of any
other event or existence of any other condition) the effect of any of which is
to cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of the Borrower or any of its Material Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Material Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as then become due.
 
7.6.  Insolvency; Voluntary Proceedings. The Borrower or any of its Material
Subsidiaries shall (a) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6, or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.7.
 
7.7.  Involuntary Proceedings. Without the application, approval or consent of
the Borrower or any of its Material Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Material Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(d) shall be instituted against the Borrower
or any of its Material Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 30
consecutive days.
 
7.8.  Condemnation. Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the Property of the Borrower and its Subsidiaries which, when taken
together with all other Property of the Borrower and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
 
7.9.  Judgments. (a) The Borrower or any of its Material Subsidiaries shall fail
within 30 days to pay, bond or otherwise discharge one or more judgments or
orders for the payment of money in excess of $10,000,000 in the aggregate, or
(b) the Borrower or any of its Subsidiaries shall fail to pay, bond or otherwise
discharge one or more nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgment(s), in any such case of clauses (a) and (b), is/are not stayed on
appeal or otherwise being appropriately contested in good faith.
 
7.10.  Change in Control. Any Change in Control shall occur.
 
7.11.  SIPC. The Commission or any Self-Regulatory Organization has notified the
SIPC pursuant to Section 5(a)(1) of the SIPA of facts which indicate that the
Borrower, RJA or RJFS is in or is approaching financial difficulty, or the SIPC
shall file an application for a protective decree with respect to the Borrower,
RJA or RJFS under Section 5(a)(3) of the SIPA.
 
7.12.  Broker-Dealer License. The Commission or other Governmental Authority
shall revoke or suspend the license or authorization of RJA and RJFS under
Federal or state law to conduct business as a securities broker-dealer (and such
license or authorization shall not be reinstated within 5 days), or RJA or RJFS
shall be suspended or expelled from membership in the NASD, NYSE or any other
Self-Regulatory Organization or securities exchange.
 
7.13.  ERISA. The Unfunded Liabilities of all Single Employer Plans shall exceed
in the aggregate $1,000,000 or any Reportable Event shall occur in connection
with any Plan that could have a Material Adverse Effect.
 
 
VIII.  
 
 
 
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.  Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent or any
Lender. If any other Default occurs, the Required Lenders (or the Agent with the
consent of the Required Lenders) may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.
 
If, within 30 Business Days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
 
8.2.  Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:
 
(i)  Extend the final maturity of any Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon.
 
(ii)  Change the percentage specified in the definition of Required Lenders, or
change Section 2.11 or Section 11.2 in a manner that would alter the pro rata
sharing of payments required thereby.
 
(iii)  Extend the Facility Termination Date (other than as provided in Section
2.18), or reduce the amount or extend the payment date for, the mandatory
payments required under Section 2.1, or increase the amount of the Commitment of
any Lender hereunder, or permit the Borrower to assign its Obligations or rights
under this Agreement.
 
(iv)  Amend this Section 8.2.
 
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3.2 without obtaining the consent of any
other party to this Agreement.
 
8.3.  Preservation of Rights. No delay or omission of the Lenders or the Agent
to exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been paid in
full.
 
 
IX.  
 
 
 
 
GENERAL PROVISIONS
 
9.1.  Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.
 
9.2.  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3.  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4.  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof other than the fee letter
described in Section 10.13.
 
9.5.  Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.
 
9.6.  Expenses; Indemnification. The Borrower shall reimburse the Agent for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent) paid or incurred by the Agent in
connection with the preparation, negotiation, execution, delivery, review,
syndication, amendment, modification, and administration of the Loan Documents.
The Borrower also agrees to reimburse the Agent and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Agent and the
Lenders, which attorneys may be employees of the Agent or the Lenders) paid or
incurred by the Agent or any Lender in connection with the collection and
enforcement of the Loan Documents. The Borrower further agrees to indemnify the
Agent and each Lender, their respective affiliates, and each of their directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent or any Lender or
any affiliate is a party thereto) which any of them may pay or incur arising out
of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder, except to the extent that (i)
they are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification or (ii) they relate solely to a claim or
claims between or among the Lenders unrelated to any alleged act or omission of
the Borrower. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.
 
9.7.  Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
 
9.8.  Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
 
9.9.  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10.  Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower's business or operations.
The Borrower agrees that neither the Agent nor any Lender shall have liability
to the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the Agent
nor any Lender shall have any liability with respect to, and the Borrower hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.
 
9.11.  Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee (which Transferee has
agreed to be bound by this Section 9.11), (iii) to regulatory officials, (iv) to
any Person as required by law, regulation, or legal process, (v) to any Person
in connection with any legal proceeding to which such Lender is a party, (vi) to
such Lender's direct or indirect contractual counterparties in swap agreements
(which counterparties have agreed to be bound by this Section 9.11) or to legal
counsel, accountants and other professional advisors to such counterparties, and
(vii) permitted by Section 12.4. The obligations of the Lenders under this
Section 9.11 shall survive the termination of this Agreement.
 
9.12.  Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Loans provided for herein.
 
9.13.  Disclosure. The Borrower and each Lender hereby (i) acknowledge and agree
that JPMorgan Chase Bank, N.A. and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates, and (ii) waive any liability of JPMorgan Chase
Bank, N.A. or such Affiliate of JPMorgan Chase Bank, N.A. to the Borrower or any
Lender, respectively, arising out of or resulting from such investments, loans
or relationships other than liabilities arising out of the gross negligence or
willful misconduct of JPMorgan Chase Bank, N.A. or its Affiliates.
 
9.14.  CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS, OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
9.15.  CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK
CITY.
 
9.16.  WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
9.17.  USA Patriot Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.
 
 
X.  
 
 
 
 
THE AGENT
 
10.1.  Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.
 
10.2.  Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.
 
10.3.  General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.
 
10.4.  No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower's or any such
guarantor's respective Subsidiaries. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.
 
10.5.  Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro-rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
10.6.  Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent's duties hereunder and under any other Loan
Document.
 
10.7.  Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
 
10.8.  Agent's Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.
 
10.9.  Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
 
10.10.  Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.
 
10.11.  Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.
 
10.12.  Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent's giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment. Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
 
10.13.  Agent's Fee. The Borrower agrees to pay to the Agent, for its own
account, the fees agreed to by the Borrower and the Agent pursuant to that
certain letter agreement dated October 15, 2004 (which letter agreement the
Borrower and Agent acknowledge remains in full force and effect on the date
hereof), or as otherwise agreed from time to time.
 
10.14.  Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate's directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
 
10.15.  Syndication Agent, Co-Documentation Agents, etc. None of the Lenders
identified in this Agreement as a “Syndication Agent” or a “Co-Documentation
Agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Agent in Section 10.11.
 
 
XI.  
 
 
 
 
SETOFF; RATABLE PAYMENTS
 
11.1.  Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.
 
11.2.  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
 
 
XII.  
 
 
 
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.  Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) any assignment by any Lender must be made in compliance with Section 12.3.
The parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including, without limitation, any pledge or assignment by
any Lender of all or any portion of its rights under this Agreement and any Note
to a Federal Reserve Bank; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.
 
12.2.  Participations.
 
a.  Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender's obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.
 
b.  Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan or Commitment, extends the Facility
Termination Date, postpones any date fixed for any regularly-scheduled payment
of principal of, or interest or fees on, any such Loan or Commitment, changes
the pro rata sharing of payments, releases any guarantor of any such Loan or
releases all or substantially all of the collateral, if any, securing any such
Loan.
 
c.  Benefit of Setoff. The Borrower agrees that each Participant shall be deemed
to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
 
12.3.  Assignments.
 
a.  Permitted Assignments. Subject to the conditions set forth in Section 12.3.2
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
(i)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender with a Commitment immediately prior to giving
effect to such assignment, or, if a Default has occurred and is continuing, any
other assignee; and
 
(ii)  the Agent, provided that no consent of the Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender with a Commitment
immediately prior to giving effect to such assignment.
 
b.  Additional Conditions. Assignments shall be subject to the following
additional conditions: 
 
(i)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent) shall
not be less than $5,000,000, unless each of the Borrower and the Agent otherwise
consent, provided that no such consent of the Borrower shall be required if a
Default has occurred and is continuing;
 
(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
 
(iii)  the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,000; and
 
(iv)  the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.
 
c.  Effect. Subject to acceptance and recording thereof pursuant to Section
12.3.4, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.1,
3.2, 3.4, 9.6 and 9.10). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
 
d.  Register. 
 
(i)  The Agent shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive, and the Borrower,
the Agent, and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(ii)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.3.2, and any written
consent to such assignment required by Section 12.3.1, the Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.16 or 10.8, the Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
12.4.  Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.
 
12.5.  Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).
 
 
XIII.  
 
 
 
 
NOTICES
 
13.1.  Notices. Except as otherwise permitted by Section 2.12 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.
 
13.2.  Change of Address. The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.
 
[signature pages to follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents have executed this
Agreement as of the date first above written.
 
 
RAYMOND JAMES FINANCIAL, INC.
 
By:     
 
Title:     
 
Address for Notices:
880 Carillon Parkway
St. Petersburg, Florida 33716
Attention: Jeffrey P. Julien
Telephone: (727) 567-5021
Facsimile: (727) 573-8915
 


 
Commitment:      JPMORGAN CHASE BANK, N.A.,
$40,000,000       Individually and as Administrative Agent
 
By:      
 
Title:      
 
Address for General Notices:
Financial Institutions-Broker-Dealer Group
277 Park Avenue
23rd Floor
New York, NY 10172
Attention: Pandora Setian
Telephone: (212) 622-5088
Facsimile: (646) 534-1720


Address for Funding Matters:
Loan and Agency Services
1111 Fannin, 10th Floor
Houston, TX 77002
Attention: Carla M. Kinney
Telephone: (713) 750-3560
Facsimile: (713) 750-2223


--------------------------------------------------------------------------------





Commitment:      CITIBANK, N.A.,
$40,000,000      Individually and as Syndication Agent




By:      
 
Title:      
 
Address for Notices:
388 Greenwich Street
8th Floor
New York, New York 10013
Attention: Michael Mauerstein
Telephone: (212) 816-3431
Facsimile: (212) 816-5325








Commitment:      BANK OF NEW YORK,
$40,000,000      Individually and as Co-Documentation Agent


 
By:      
 
Title:      
 
Address for Notices:
One Wall Street
42nd Floor
New York, New York 10286
Attention: Joe Ciacciarelli
Telephone: (212) 635-6823
Facsimile: (212) 809-9566


--------------------------------------------------------------------------------





Commitment:      WELLS FARGO BANK, NATIONAL
$40,000,000        ASSOCIATION,
Individually and as Co-Documentation Agent




By:      
 
Title:      
 


 
By:      
 
Title:      
 
Address for Notices:
Wells Fargo Center
Sixth and Marquette
Minneapolis, MN 55479
Attention: Financial Institutions Division
Telephone: (612) 667-9293
Facsimile: (612) 667-7251




Commitment:      CALYON NEW YORK BRANCH,
$40,000,000      Individually and as Co-Documentation Agent




By:      
 
Title:      
 


 
By:      
 
Title:      
 
Address for Notices:
1301 Avenue of the Americas
New York, NY 10019
Attention: Seth Ruffer
Telephone: (212) 261-7410
Facsimile: (212) 261-3401








--------------------------------------------------------------------------------




Exhibit A


FORM OF BORROWING/ELECTION NOTICE




TO:
JPMorgan Chase Bank, N.A., as Administrative Agent under that certain Amended
and Restated Credit Agreement dated as of October 13, 2005 among Raymond James
Financial Inc., the Agents and the Lenders parties thereto (the “Credit
Agreement”).



The undersigned Borrower hereby gives to the Administrative Agent a
[Borrowing/Election Notice pursuant to Section 2.7] [Borrowing/Election Notice
pursuant to Section 2.8] of the Credit Agreement, and such Borrower hereby
requests to [borrow] [convert] [continue] on  ,  (the “Borrowing Date”) from the
Lenders on a pro rata basis an aggregate principal amount of:
 
[US $_______________] in Loans as a
 
□ Floating Rate Advance
 
□ Eurodollar Advance
 
·  Applicable Interest Period of   month(s).
 
The Administrative Agent is authorized and directed to transfer the funds
constituting such Advance to the following account of the undersigned: [identify
account name/number], Reference: Loan drawdown.
 
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties of the undersigned contained in
Article V of the Credit Agreement are and shall be true and correct on and as of
the date hereof and on and as of the Borrowing Date, including the
representations and warranties set forth in Section 5.6 and Section 5.8 thereof;
and (ii) no Default or Unmatured Default has occurred and is continuing on the
date hereof or on the Borrowing Date or will result from the making of the
proposed Advance.
 
Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Election Notice.
 
Dated __________________
 
RAYMOND JAMES FINANCIAL, INC.


By:      
Name:      
Title:      






--------------------------------------------------------------------------------




Exhibit B
 
COMPLIANCE CERTIFICATE
 
I,                  certify that I am the              of RAYMOND JAMES
FINANCIAL, INC. (the “Borrower”), and that as such I am authorized to execute
this Compliance Certificate on behalf of the Borrower, and DO HEREBY FURTHER
CERTIFY on behalf of the Borrower that:
 
1. I have reviewed the terms of that certain Amended and Restated Revolving
Credit Agreement dated as of October 13, 2005 among the Borrower, the financial
institutions named therein (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (the “Agent”) (as amended, supplemented or modified from
time to time, the “Credit Agreement”) and I have made, or have caused to be made
by employees or agents under my supervision, a detailed review of the
transactions and conditions of the Borrower during the accounting period covered
by the attached financial statements;
 
2. The examinations described in paragraph 1 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and
 
3. Schedule I attached hereto sets forth financial data and computations
evidencing compliance with the covenants set forth in Sections 6.13, 6.20.1,
6.20.2, 6.20.3, 6.20.4 and 6.20.5 of the Credit Agreement, all of which data and
computations are true, complete and correct. Capitalized terms not defined
herein are defined in the Credit Agreement.
 
Described below are the exceptions, if any, to paragraph 2 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
__________________________________________________________________
 
__________________________________________________________________
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ______ day of
______________, _____.
 
RAYMOND JAMES FINANCIAL, INC.
 
By:       
 
Title:       
 


--------------------------------------------------------------------------------





 
Schedule I




Section 6.13—Sale of Assets
 
Asset Dispositions for twelve-month period ending with month in which
disposition occurs:
 



(a) Permitted asset dispositions:
 



10% of consolidated assets of the Borrower at beginning of such twelve-month
period*
 
$  



(b) Actual asset dispositions for such period
$  



*Note: must also demonstrate (to the extent calculable) that total asset
dispositions for such period do not involve Property which is responsible for
more than 15% of the consolidated net sales or Net Income of the Borrower for
such twelve-month period.
 
 
Section 6.20.1—Minimum Tangible Net Worth
 
1. Required Tangible Net Worth:
* plus 50% of cumulative Net Income earned after
June 24, 2005
Total
 
 
 
$905,000,000
 
$  
$  



2. Actual Tangible Net Worth:
$  



Section 6.20.2—Maximum Double Leverage Ratio
 
1. Maximum Double Leverage Ratio
 
 
1.15 to 1.0



2. Actual Double Leverage Ratio
 
(a) Investment in Subsidiaries
 
(b) Shareholders equity (parent only)
 
(c) Ratio of (a) to (b)
 
 
 
$  
 
$  
 
____ to 1.0



Section 6.20.3—RJA Net Capital Ratio
 
1. Minimum RJA Net Capital Ratio  
 
 
10%



2. Actual RJA Net Capital Ratio
 
(a) Net Capital
 
(b) Aggregate Debit Items
 
(c) Ratio of (a) to (b)
 
 
$  
 
$  
 
____%



Section 6.20.4—RJFS Minimum Net Capital
 
1. Minimum RJFS Net Capital
 
 
$5,000,000



2. Actual RJFS Net Capital
$  
 



Section 6.20.5 —RJA/RJFS Excess Net Capital
 
1. Minimum combined RJA/RJFS Excess Net Capital
 
2. Actual combined RJA/RJFS Excess Net Capital
 
 
$200,000,000
 
$  
 







--------------------------------------------------------------------------------




Exhibit C
 


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1. Assignor:  ______________________________


2. Assignee:  ______________________________
[and is an Affiliate of [identify Lender]]


3. Borrower:  Raymond James Financial, Inc.


4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement


5. Credit Agreement: The $200 Million Amended and Restated Revolving Credit
Agreement dated as of October 13, 2005 among Raymond James Financial, Inc., the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as administrative agent, and
the other agents parties thereto


--------------------------------------------------------------------------------





6.  Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans1 
Revolving Commitment
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR



           
[NAME OF ASSIGNOR]





By:______________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:






--------------------------------------------------------------------------------



[Consented to and]2  Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




[Consented to:]3  


[RAYMOND JAMES FINANCIAL, INC.]




By________________________________
Title:


--------------------------------------------------------------------------------



ANNEX 1


RAYMOND JAMES FINANCIAL INC. AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


--------------------------------------------------------------------------------




Schedule I




Raymond James Financial, Inc.


Material Subsidiaries*




Eagle Asset Management, Inc.
Heritage Asset Management, Inc. 
Planning Corporation Of America
Raymond James & Associates, Inc.
Raymond James Bank, FSB
Raymond James Financial Services, Inc.
Raymond James Ltd. (Canadian)
Raymond James Tax Credit Funds, Inc.
Raymond James Trust Company
RJ Capital Services, Inc.




______________
* All Material Subsidiaries are 100% directly owned by the Borrower.










--------------------------------------------------------------------------------




Schedule II




Raymond James Financial, Inc.


Schedule of Existing Indebtedness




Liabilities Identified on the Borrower’s Balance Sheet as of June 24, 2005,
As Increased or Decreased in the Ordinary Course of Business Since That Date


Raymond James & Associates, Inc. (RJA) $75 million mortgage indebtedness on the
corporate headquarters.
 
RJA secured and unsecured lines of credit used to facilitate the broker-dealer
business.
 
Stadium Naming Rights, original obligation dated July 26, 1998, totaling
$35,747,700 over 13 years.
 
Guarantees with respect to settlement of securities transactions by its own
offices or foreign joint ventures extended to customers of, lenders to or
clearing agencies for, its own offices, or foreign joint ventures.
 
Raymond James Bank secured FHLB advances to provide traditional banking products
and services to the firm's broker-dealer clients.


Raymond James Financial Inc. has committed to a total of $34.9 million to 36
different independent venture capital or private equity partnerships.


Raymond James Financial, Inc. has committed to guarantee swap contracts, as
requested, entered into by its subsidiary Raymond James Capital Services, Inc.


Long-term lease agreements and short-term equipment leases of $35 million as of
June, 2005.



